COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00333-CR
                                NO. 02-17-00334-CR
                                NO. 02-17-00335-CR
                                NO. 02-17-00336-CR


DWIGHT E. BROWN                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

        FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
      TRIAL COURT NOS. F90-577-B, F90-578-B, F90-579-B, F91-640-B

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Pro se appellant Dwight E. Brown attempts to appeal the trial court’s

August 7, 2017 orders. On October 20, 2017, we sent Brown a letter, informing

him of our concern that we lacked jurisdiction over the appeals because the trial

court had not entered any appealable orders and because we generally have

      1
          See Tex. R. App. P. 47.4.
jurisdiction to consider an appeal in a criminal case only from a judgment of

conviction. See Tex. R. App. P. 26.2(a)(1); McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.). We informed Brown that unless he

or any party desiring to continue the appeals filed a response showing grounds

for continuing the appeals by October 30, 2017, we would dismiss the appeals

for want of jurisdiction.

      Brown has filed no response. Accordingly, we dismiss his appeals for

want of jurisdiction. See McKown, 915 S.W.2d at 161; see also Tex. R. App. P.

43.2(f).


                                                /s/ Bonnie Sudderth

                                                BONNIE SUDDERTH
                                                CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 4, 2018




                                      2